Petrus Resources Corporation 3211 Ocean Drive Vero Beach , Florida 32963 October 25, 2012 Bridgette Lippmann Special Counsel Mara L. Ransom Assistant Director United States Securities and Exchange Commission Washington, D.C. 20549 Re: Petrus Resources Corporation Amendment No.4 to Registration Statement on Form S-1 Filed March 6, 2012 File No. 333-176879 Dear Ms. Ransom, The following are the responses to your comment letter dated March 16, 2012. Prospectus Cover Page 1. We note your response to comment 1 in our letter dated January 23, 2012, however it does not appear that you revised your disclosure as indicated in your response.Please revise the third paragraph under the “Prospectus” heading to state that you currently do not have any operations as opposed to your current disclosure that the company “currently has limited operations.” Third paragraph revised. Financial Statements, page F-1 2. We have reviewed your response to comment 7 in our letter dated January 23, 2012.Please revise your dilution table to reflect information as of November 31, 2011, the most recent financial statement date included in your filing.Please also update your summary financial information on page 7 and 8 to include interim data. Dilution and Summary Financial Information revised. Very truly yours, /s/ Rory O’Dare Rory O’Dare, President Petrus Resources Corporation
